Citation Nr: 1828316	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  06-30 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


WITNESS AT HEARING

Veteran


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the Board at a June 2009 travel board hearing, a transcript of which is of record.

The Board remanded this matter in August 2009, January 2011, and August 2012.
In May 2016, the Board, in pertinent part, denied the claim for a TDIU. 

In a July 2017 memorandum decision, the Court of Appeals for Veterans Claims (CAVC) vacated that part of the Board's May 2016 decision denying the Veteran TDIU and remanded that matter to the Board for further adjudication.


FINDING OF FACT

The evidence shows that the Veteran's  service connected back condition precludes him from securing and following substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.341, 4.1, 4.15, 4.16 (2017). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

Since the benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012). See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.TDIU

Total disability ratings for compensation may be assigned where the Schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Marginal employment is not considered substantially gainful employment. 38 C.F.R. §§ 3.340, 4.16(a) (2017). 

Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop. 38 C.F.R. § 4.16(a). Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment. Age is not a factor. 38 C.F.R. § 4.16(b).

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent. 38 C.F.R. § 4.16(a). In the present case, service connection is established for DDD, spondylolisthesis, and spondylosis, rated as 10 percent disabling prior to August 25, 2008 and 40 percent disabling thereafter. 

The Veteran does not meet the schedular criteria for an award of TDIU pursuant to the provisions of 38 C.F.R. § 4.16(a). However, under subpart (b), a TDIU can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered a veteran unable to secure and follow substantially gainful employment. The question of whether the Veteran is entitled to TDIU on an extraschedular basis for the service-connected back disability has been adjudicated in an November 2014 determination by the RO, which concluded that referral was not warranted. Thus, the Board may proceed to evaluate the merits of the appeal. See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009).

A TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran asserts that his service-connected back disability prevents him from securing or following any substantially gainful occupation. In his updated January 2018 application for TDIU, he reported that he previously worked as a realtor on a full-time basis from 2003 to 2008. The Veteran indicated that he has completed four years of college in biology. In December 2017, the Veteran reported that he started working part-time in 2007, but earned minimal income. He attempted unsuccessfully to return to work as a substitute teacher from 2008 to 2010, but worked sporadically and eventually stopped due to his difficulty standing and sitting. From 2010 to 2011, he attempted to return to work in the realty industry, but could not sustain minimal work.

In the CAVC Memorandum Decision, it was noted that the May 2016 Board decision found that the Veteran was employable, as he was capable of sedentary work. The CAVC found that the Board provided an inadequate statement of reasons or bases for relying on the February 2011 and October 2014 examinations in denying the appellant TDIU. The CAVC found that neither examiner had discussed the Veteran's difficulty sitting. As noted in the CAVC Memorandum Decision, the Veteran reported in February 2005, February 2006, and August 2008 that he had difficulty sitting for extended periods and was forced to get up from his desk throughout the workday. In addition, the Board notes an undated lay statement signed by four of the Veteran's co-workers that indicate that the Veteran experienced pain and difficulty bending and walking after sitting for a while due to his back problems.

In December 2017, the Veteran underwent a vocational employability assessment. The vocational expert reported that he had reviewed the Veteran's VA claim file and conducted a telephone interview with the Veteran in reviewing the symptoms, limitations, and impact of his service-connected DDD, spondylolisthesis, and spondylosis. Based on the Veteran's reported symptoms for his service-connected back conditions (e.g., constant pain, stiffness, and limited range of motion), the vocational expert reported that the Veteran had physical tolerances in which he could only sit 45 minutes to one hour with frequent shifting of his weight. The Veteran had to change to walking for approximately 15 minutes following one hour of sitting. The Veteran had inability to sit for an eight-hour period even with regular breaks. The Veteran also could stand 10 to 15 minutes and walk approximately 100 yards with the use of a cane due to balance problems. The Veteran could not bend, stoop, squat, crouch, or crawl, and could only drive brief periods. He could not sustain concentration and focus, especially during periods of symptom flare-ups. The Veteran could not achieve restful sleep, as he would awake every couple of hours due to pain requiring 30 minutes or more to return to sleep resulting in excessive tiredness the following day. 

The vocational expert reported that the Veteran's employment from 2004 to 2012 was not representative of substantially gainful employment. The vocational expert explained that the Veteran was only able to work part-time as an independent realtor due to accommodations. The vocational expert indicated that although the Veteran was able to earn substantially gainful income in 2005, he was not able to maintain that level of work and he only earned marginal income onward. The vocational expert reported that the Veteran's work as a substitute teacher was not considered substantially gainful employment as he rarely worked and earned limited income. 

Finally, the vocational expert reported that it was more likely than not that the Veteran's service-connected back disability had prevented him from securing and following substantially gainful employment since the Veteran stopped working full-time in 2004. The vocational examiner noted that the Veteran's reported symptoms were consistent with reports made throughout the record. He also noted that although the Veteran's vocational history provided him with sufficient skills for sedentary work, such work was precluded due to the exertional restrictions and limitations caused by the Veteran's back disability. 

In light of the evidence of record, the Board finds that the Veteran's service-connected back conditions precludes him from performing gainful employment for which his education and occupational experience would otherwise qualify him. The Board is charged with the duty to assess the credibility and weight given to evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). In this capacity, the Board finds the Veteran's assertions, as well as the four statements from former co-workers, regarding the severity of the Veteran's service-connected back conditions and their impact on his ability to function in a work setting to be credible. The Board further finds that the service-connected back conditions clearly placed significant barriers to the Veteran's obtaining and securing substantially gainful employment. These findings together are enough to support a determination that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected back conditions.    

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). In light of the above, Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of TDIU.





ORDER

Entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is granted.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


